Citation Nr: 0510149	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  99-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Basic eligibility for permanent and total disability 
benefits due to non-service connected disabilities.


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1975 to June 
27, 1975.  He was affiliated with the Army National Guard 
between January 1979 and July 1995. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
service connection for arthritis and residuals of a left leg 
injury, and denied entitlement to non-service-connected 
disability pension benefits.

In October 2001, the Board denied entitlement to service 
connection for arthritis and residuals of a left leg injury, 
and denied entitlement to non-service-connected disability 
pension benefits.

In May 2002, the Board denied reconsideration of its October 
2001 decision.

In September 2003, the Court of Appeals for Veterans Claims 
(CAVC) vacated the October 2001 Board decision and remanded 
for readjudication. The October 2001 Board decision was 
vacated due to perceived VCAA notification deficiencies and 
inadequate reasons and bases regarding the claim for basic 
eligibility for nonservice-connected pension benefits.

In March 2004, the veteran's appeal to the Court of Appeals 
for the Federal Circuit was dismissed.

In August 2004, in compliance with the September 2003 CAVC 
decision, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and readjudication.


FINDINGS OF FACT

1.  There is no evidence of record of any complaints, 
diagnoses, or treatment of arthritis or residuals of a left 
leg injury, either during active service or during inactive 
service training.

2.  In February 1996, a private physician diagnosed chronic 
infectious arthritis, location(s) unspecified; but did not 
associate such arthritis with any incident of the veteran's 
active service.

3.  A September 1997 VA medical examination report noted no 
limitation of motion of the left lower extremity.

4.  September 1997 and November 1999 VA radiological 
examinations noted normal knees, normal cervical spine, 
normal lumbosacral spine, normal left ankle, normal left 
tibia and left fibula, with no evidence of fractures or 
dislocation of the left ankle or knee.

5.  The veteran served in the active military from April 7, 
1975 to June 27, 1975, for 82 days, during a period of war, 
and did not serve in the active military during any other 
period of war.

6.  The veteran was not discharged from active military 
service as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004). 

2.  Residuals of a left leg injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The eligibility criteria for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.6 
(2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an August 2004 letter, following an August 2004 Board 
remand for compliance with the VCAA, and in accordance with a 
September 2003 CAVC Order, the RO notified the veteran of the 
passage of the VCAA; notified the veteran of the information 
and evidence needed to substantiate and complete his claim; 
notified the veteran of what part of that evidence he was to 
provide; and notified the veteran of what part of that 
evidence VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to provide VA with any 
additional evidence or information he had pertaining to his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

The Board notes that VCAA notice was provided by the RO prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), the September 2003 CAVC order, and the August 2004 
Board remand.

The Board further notes that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, and has 
repeatedly submitted evidence and argument, with his most 
recent submission received in March 2005, following the RO's 
March 2005 supplemental statement of the case (SSOC). 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded VA medical 
examinations, including radiology examinations in September 
1997 and November 1999, in connection with his claims.

Following the August 2004 Board remand, VA obtained 
additional service record information from the Rhode Island 
National Guard with respect to the veteran's active service.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran entered the military under a delayed entry 
program in February 1975.  He performed active service from 
April 7, 1975 to June 27, 1975, a period of 82 days, during a 
period of war.  He performed active duty for training between 
January 24, 1979, and January 23, 1980, for a period of 15 
days, none of it during a period of war.

A February 1975 pre-induction Report of Medical History 
filled out by the veteran does not contain any complaints or 
reference any disabilities relevant to either arthritis or 
his left leg.  

A February 1975 Report of Physical Examination contains no 
listed defects other than vision refraction.

Service medical records reflect that in April 1975 the 
appellant complained of feeling feverish since joining the 
army.  The existence of a personal problem was noted.  In May 
1975, the appellant complained of arch pain in the right 
foot.  Arch supports were recommended.

An undated form indicates that the veteran underwent a 
separation examination more than three days prior to his 
departure from the place of separation.  The form was signed 
by the veteran and indicated that there had been no change in 
his medical condition.

In a June 1985 Report of Medical History, the veteran 
reported no complaints or disabilities other than eye 
trouble.  He specifically indicated that he did not have and 
had not experienced arthritis, bone or joint deformity, 
broken bones, lameness, recurrent back pain, trick or locked 
knee, or foot trouble.

A June 1985 Report of Medical Examination did not note any 
defects or contain any diagnoses.

In a July 1994 Report of Medical History, the veteran 
reported no complaints or disabilities other than eye trouble 
and the loss of a finger.  He specifically indicated that he 
did not have and had not experienced arthritis, bone or joint 
deformity, broken bones, lameness, recurrent back pain, trick 
or locked knee, or foot trouble.  

A July 1994 Report of Medical Examination noted a partial 
amputation of the left finger, mild, asymptomatic bilateral 
pes cavus, a scar on the left forearm, and a mole on the 
right mid back.

There are no medical records associated with the veteran's 
July 1995 separation.  NGB Form 22 reflects that the veteran 
was honorably "discharged without personal notice: he was 
absent at the time of discharge."  A reenlistment code of 
RE-1 was assigned.

In September 1997, the veteran received a VA examination.  
The veteran reported injuring his left leg in 1975 during the 
Vietnam War.  The appellant complained of pain in his left 
leg radiating down to the knee and foot.  The examiner noted 
the appellant was not taking medication and had no history of 
surgery to the left leg.  Upon physical examination, the 
examiner noted no scars and no limitation of motion of the 
lower extremities.  A diagnosis of a history of an injury to 
the left leg was given.  Radiological reports of the left 
knee were normal, as were those of the left tibia, fibula, 
and ankle.  

At a September 1999 RO hearing, the appellant testified that 
laboratory reports showed that he had infection and 
arthritis.  

VA radiological examinations conducted in November 1999 
revealed normal knees bilaterally, a normal cervical spine, 
and a normal lumbosacral spine.  

At a March 2001 RO hearing, the appellant testified that he 
had chronic arthritis.  

Legal Criteria 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309 (2004).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The law authorizes payment of pension to a veteran who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service: (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. § 3.3 (2004).  

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2001).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

Entitlement to service connection for arthritis and residuals 
of a left leg injury

The veteran asserts that he injured his left leg during 
active military service in May 1975, but that he did not 
report the injury and that he now has arthritis in his left 
leg which has spread to other parts of his body.

The veteran's service medical records are completely silent 
for any complaints or medical treatment related to either 
arthritis or a left leg injury.  Upon physical examination in 
1975, 1985, and 1994, the veteran reported no complaints or 
defects relative to arthritis or a left leg injury.  He 
specifically indicated that he did not have and had not 
experienced arthritis, bone or joint deformity, broken bones, 
lameness, recurrent back pain, trick or locked knee, or foot 
trouble.  Reports of Medical Examination in 1975, 1985, and 
1994 contain no findings or diagnoses of arthritis or 
residuals of a left leg injury. 

Post-service VA examination and treatment records do not note 
a current left leg disability.  Post-service VA radiological 
reports note no evidence of arthritis and normal lower 
extremities. 

A September 1997 VA examination report contains a diagnosis 
of a "history of injury to the left leg" as reported by the 
veteran.  An opinion based solely upon information provided 
by the veteran, however, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Furthermore, the CAVC has limited service connection to those 
cases where the underlying in-service incident has resulted 
in a disability.  In the absence of proof of a present 
disability, a valid claim has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

While the Board recognizes that the veteran has complained of 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The veteran has submitted a statement from a private 
physician indicating a diagnosis of chronic infectious 
arthritis.  The private physician, however, has not provided 
any medical evidence or rationale to support that diagnosis.  
Furthermore, the private physician did not opine that the 
veteran's chronic infectious arthritis was related to any 
incident of military service or that it became manifest 
within one year of the appellant's discharge from active 
duty.

The Board has reviewed the numerous written statements and 
hearing testimony submitted by the veteran in support of his 
claim, in particular, his claim to have injured his left 
foot/ankle in 1975.  There is, however, no evidence to 
corroborate his statements that he injured his left leg in 
service.  Rather, all the other evidence of record goes 
against his claim to have injured his left leg in service, 
including the Reports of Medical History filled out by the 
veteran, in 1975, 1985, and 1994, wherein he denies any 
injury to his left leg.

The preponderance of the evidence is against the claims for 
service connection for arthritis and residuals of a left leg 
injury and there is no doubt to be resolved.  Accordingly, 
the claims for service connection must be denied.  
38 U.S.C.A. § 101, 1110, 1112, 1113, 5103, 5103A, 5107; 
38 C.F.R. § 3.303, 3.307, 3.309. 

Basic eligibility for permanent and total disability benefits 
due to non-service- connected disabilities

The veteran contends that he is eligible for non-service-
connected pension because he served in the Ready Reserve 
during the "entire period" and was medically discharged 
from the National Guard.

In fact, the record reflects that the veteran was discharged 
on three occasions following the expiration of service 
obligations; the last one dated July 12, 1995.  All three 
separations were honorable; none were for medical reasons; 
and all contain a reenlistment eligibility code of RE-1, 
which means that he was eligible for reenlistment with no 
disqualifying physical disabilities.

A review of the veteran's National Guard service reveals a 
total of 97 days of active service, 82 of which were during a 
period of war.  The veteran had no active service after 
January 1, 1980.

As the veteran does not have 90 days or more active service 
during a period or periods of war, does not have 90 days of 
continuous service at any time, and was not discharged or 
released from service during a period of war for a service-
connected disability, he does not meet the eligibility 
requirements for non-service-connected pension benefits and 
the claim must be denied based on lack of entitlement under 
the law.  


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for residuals of a left leg 
injury is denied.

Basic eligibility for permanent and total disability benefits 
due to non-service connected disabilities is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


